Citation Nr: 1636941	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-28 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to restoration of educational benefits under Chapter 33, United States Code (Post-9/11 GI Bill), which were terminated effective August 13, 2012.

2.  Continued eligibility for a transfer of educational benefits under Chapter 33, United States Code.


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to November 2013.  The appellant is the Veteran's spouse.  This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2013 and February 2014 administrative determinations of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which retroactively terminated the appellant's education benefits under Chapter 33, United States Code, and denied further eligibility, after finding the Veteran was no longer eligible to transfer such Post-9/11 GI Bill benefits to her because he did not complete his obligated period of service.

Although the RO has characterized the issue on appeal as a single issue to verify termination of transfer of eligibility benefits due to early retirement of the Veteran, the Board finds that there are really two distinct issues, as shown on the title page of this decision.  In this regard, the appellant has filed a claim for continued educational benefits, which was denied in the February 2014 administrative decision on appeal, but she has also argued for restoration of the previously-approved education benefits that were terminated effective August 13, 2012, explaining in a February 2014 statement that she is attempting to undo the "UNAUTHORIZED STOPPAGE OF BENEFITS."

The Board notes that as a result of the RO's December 2013 action, an overpayment was created in the appellant's education account.  She timely requested a waiver of recovery of the VA debt, and the RO's Committee on Waivers and Compromises denied her waiver request in decisions issued in May 2014.  Although inextricably intertwined with the outcome of this case, the waiver matter is not before the Board for appellate consideration.  

The appellant, in her substantive appeal received in July 2014, requested a videoconference hearing at the RO before a Veterans Law Judge.  In an April 2015 letter, RO notified the appellant of a hearing scheduled for August 2015, but she did not appear for the hearing or offer any reason for her non-appearance.  Thus, her request is considered withdrawn.  38 C.F.R. § 20.704(d).


FINDING OF FACT

The service department is shown to have rejected the Veteran's eligibility to transfer educational benefits in February 2014.


CONCLUSION OF LAW

The criteria for establishing continued eligibility for a transfer of educational benefits under Chapter 33, United States Code are not met.  38 U.S.C.A. §§ 3301, 3311, 3313, 3319 (West 2014); 38 C.F.R. §§ 21.9550, 21.9570 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510. 

In this case, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004) at 69 Fed. Reg. 25180 (2004) (VCAA notice is not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); see Dela Cruz.  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist. 

The appellant asserts that she is entitled to a transfer from the Veteran of his educational benefits under Chapter 33, United States Code.  She argues that as the wife of the Veteran, she is eligible to receive the Chapter 33 benefits under the Post-9/11 GI Bill to which he is entitled.  To the extent that she argues that the termination of the Veteran's transfer of eligibility that was previously approved was improper, such will be addressed in the remand portion below.

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38, U.S.C.A Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009, and the regulations are now codified at 38 C.F.R. §§ 21.9500-21.9770 (2015).  Under these provisions, an eligible individual is entitled to a maximum of 36 months of educational assistance under Chapter 33 and can transfer up to the full 36 months of his or her entitlement to a dependent.  38 C.F.R. §§ 21.9550, 21.9570.  A transferor may not transfer an amount of entitlement that is greater than the entitlement he or she has available at the time of transfer.  38 C.F.R. § 21.9570. 

The Chapter 33 provisions that pertain to the authority to transfer unused education benefits to family members are found in 38 U.S.C.A. § 3319 (West 2014).  An eligible individual is any member of the uniformed services who, at the time of the approval of the individual's request to transfer entitlement to educational assistance under this section, has completed at least (1) six years of service in the armed forces and enters into an agreement to serve at least four more years as a member of the uniformed services; or (2) the years of service as determined in regulations pursuant to subsection (j).  38 U.S.C.A. § 3319 (b).  Further, an individual approved to transfer an entitlement to educational assistance under this section may transfer his or her entitlement to his or her spouse.  38 U.S.C.A. § 3319 (c)(1). 

Here, in December 2011, the appellant was approved to use the Veteran's Post-9/11 GI Bill (Chapter 33) education benefits through the "Transfer of Entitlement" (TOE) program.  In applying to transfer his Chapter 33 benefits, the Veteran agreed to serve until December 4, 2015.  However, on November 30, 2013, the Veteran retired from active duty.  Because his retirement date was prior to his December 4, 2015, obligated projected end date necessary for eligibility to transfer Chapter 33 Post-9/11 GI Bill benefits under the TOE program, the Department of Defense (DoD) terminated the Veteran's eligibility to transfer his Chapter 33 education benefits.  In this regard, 38 U.S.C.A. §  3319 and 38 C.F.R. § 21.9570  provide that a decision as to transferability of Chapter 33 benefits rests with the service department and not VA.  Here, VA was notified of the Veteran's retirement in December 2013 and in correspondence dated the same month, the RO informed the appellant that her Chapter 33 eligibility status had changed.  In February 2014, upon further inquiry by VA, the DOD confirmed that transferability was rejected because the Veteran retired prior to his obligated end date.  Specifically, a DOD coordinator indicated that TOE eligibility was terminated effective the Veteran's retirement date of December 1, 2013, and that no payments were to be made after that date.

The record does not show that the appellant has submitted any evidence that the Veteran has received new approval from the service department of a transfer request for educational benefits on behalf of the appellant.  The provisions of 38 U.S.C.A. § 3319 and 38 C.F.R. § 21.9570 indicate that the decision as to transferability of Chapter 33 benefits rests with the service department and not VA.  Consequently, the appellant has not presented evidence in support of her claim.  See 38 U.S.C.A. § 5107 (a) (a claimant has the responsibility to present and support a claim for VA benefits); Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim); Jones v. Shinseki, 23 Vet. App. 382, 391   (2009) ("Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim").  In this case, the Board makes no judgment on whether or not the Veteran has met the requirements in order to be eligible for the transfer of education benefits program, as that determination is solely the province of the service department to decide.  The Board's determination is predicated on whether or not the appellant has met the requirements of basic VA eligibility for receipt of a transfer of education benefits under Chapter 33; DOD's approval for the transfer of education benefits from the Veteran to the appellant is the first requirement. 

In summary, the service department terminated the Veteran's eligibility to transfer educational benefits to the appellant effective December 1, 2013.  The service department's findings on such matters are conclusive and binding on VA.  See e.g., Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Thus, the appellant's only recourse lies within the relevant service department, and not VA.  See e.g., Soria v. Brown, 118 F.3d 747,749 (Fed. Cir. 1997). 

For the foregoing reasons, the appellant is not eligible for a transfer of benefits under the Post-9/11 GI Bill.  Her claim for these benefits must therefore be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

The appeal seeking continued eligibility to receive a transfer of educational benefits under Chapter 33, United States Code, is denied



REMAND

The record shows that the appellant's previously-established eligibility to receive a transfer of the Veteran's educational benefits under Chapter 33, was terminated by the DOD effective December 1, 2013.  Notwithstanding the DOD's effective date of termination, under VA regulations, if a veteran does not complete his period of obligated service, barring certain exceptions, the effective date for discontinuance is the first date an award was authorized, or, in this case, August 13, 2012.  38 C.F.R. § 21.9570.

Here, the appellant has expressed her desire to "undo" the "unauthorized stoppage of benefits," effectively arguing that the retroactively terminated benefits should be restored.  In order to prevail, the appellant must show that the Veteran's separation from service falls under an exception to the requirement of completion of an obligated period of service under 38 C.F.R. § 21.9570.  However, the Veteran's personnel records, to include his DD Form 214, have not been obtained and associated with either the appellant's virtual claims file or the Veteran's.  Absent such evidence, despite references to the Veteran's retirement, it is unclear from the record whether the Veteran's separation may fit one of the exceptions listed in 38 C.F.R. § 21.9570 (l) (e.g., a reduction in force, medical condition).  Therefore, the Board finds that additional development is needed to establish the circumstances surrounding the Veteran's retirement in November 2013.

Accordingly, the case is REMANDED for the following action:

1.  Request from official sources the Veteran's complete service personnel records.  In that regard, the service department should indicate whether or not the separation was due to a pre-existing medical condition determined not to be service-connected, a hardship, a physical or mental condition (not characterized as a disability and not the result of the Veteran's willful misconduct) interfering with performance of duty, a disability, or a reduction in force. 

2. After the above development is completed, readjudicate the claim for restoration of educational benefits under Chapter 33, United States Code (Post-9/11 GI Bill), effective August 13, 2012, explaining with clarity the basis for the decision.  If the benefit sought remains denied, the appellant should be furnished an appropriate supplemental statement of the case, which contains a recitation of the evidence and applicable laws and regulations, and should be afforded the opportunity to respond.  Thereafter, the RO should return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


